
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 1585
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 22, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To increase awareness of physical activity
		  opportunities at school, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fitness Integrated with Teaching Kids
			 Act or the FIT
			 Kids Act.
		2.FindingsCongress finds the following:
			(1)Childhood obesity has reached epidemic
			 proportions in the United States.
			(2)Researchers estimate that medical costs of
			 the obesity epidemic may total as much as $147,000,000,000 annually.
			(3)The prevalence of overweight in children
			 between the ages of 6 and 11 years increased from 4.0 percent between 1971 to
			 1974 to 17.5 percent between 2001 to 2004, and the prevalence of overweight in
			 adolescents between the ages of 12 and 19 years increased from 6.1 percent to
			 17.0 percent.
			(4)Recent studies indicating that 17 percent
			 of 6 to 11 year-olds and 17.6 percent of 12 to 19 year-olds are considered
			 obese. Furthermore, 33 percent of 6 to 11 year-olds and 34 percent of 12 to 19
			 year-olds are overweight; these rates have roughly doubled since 1980.
			(5)Of all United States deaths from major
			 chronic disease, 23 percent are linked to sedentary lifestyles that now begin
			 at childhood.
			(6)Overweight adolescents have a 70 to 80
			 percent chance of becoming overweight adults, increasing their risk for chronic
			 disease, disability, and death.
			(7)A decline in physical activity has
			 contributed to the unprecedented epidemic of childhood obesity.
			(8)The Physical Activity Guidelines for
			 Americans published by the Secretary of Health and Human Services recommend
			 that children engage in 60 minutes or more of physical activity each
			 day.
			(9)In a 2005 Government Accountability Office
			 report on key strategies to include in programs designed to target childhood
			 obesity, increasing physical activity was identified as the most
			 important component in any such program.
			(10)Part of the decline in physical activity
			 has been in our Nation’s schools, where physical education programs have been
			 cut back in the past 2 decades.
			(11)The national standard for physical
			 education frequency, as outlined in the Physical Activity Guidelines for
			 Americans, is 150 minutes per week in elementary school and 225 minutes per
			 week in middle school and high school.
			(12)Only 3.8 percent of elementary schools, 7.9
			 percent of middle schools, and 2.1 percent of high schools provide daily
			 physical education or its equivalent for the entire school year, and 22 percent
			 of schools do not require students to take any physical education at
			 all.
			(13)Among children ages 9 to 13, 61.5 percent
			 do not participate in any organized physical activity during out-of-school
			 hours.
			(14)Regular physical activity is associated
			 with a healthier, longer life and a lower risk of cardiovascular disease, high
			 blood pressure, diabetes, obesity, and some cancers.
			(15)Research suggests a strong correlation
			 between children’s fitness and their academic performance as measured by grades
			 in core subjects and standardized test scores.
			(16)Approximately 81 percent of adults believe
			 daily physical education should be mandatory in schools.
			3.Increasing awareness of physical activity
			 opportunities at school
			(a)Local educational agenciesNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, each local educational agency
			 located in a State receiving funds under part A of title I of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.)
			 shall—
				(1)post on its Internet website, or otherwise
			 make available to parents and families of students served by the agency,
			 information on healthful eating habits, physical education, and physical
			 activity, including information on—
					(A)the importance of a healthy lifestyle
			 (including healthful eating habits, physical education, and physical activity)
			 for an effective learning environment;
					(B)how schools served by the agency are
			 promoting healthy lifestyles, including information on applicable elementary
			 school and secondary school programs and policies regarding nutrition, physical
			 education, and physical activity (including coordinated school health plans or
			 local wellness policies, as applicable);
					(C)whether the schools served by the agency
			 follow an age-appropriate physical education curriculum for all elementary
			 school and secondary school students enrolled in the schools that adheres to
			 national guidelines adopted by the Centers for Disease Control and Prevention
			 of the Department of Health and Human Services or the State in which the school
			 is located;
					(D)the most recent national recommendations
			 for physical education and physical activity for elementary school and
			 secondary school students, as established by the Centers for Disease Control
			 and Prevention of the Department of Health and Human Services; and
					(E)a description of the amount of time that
			 students in kindergarten through grade 12 served by the agency are required to
			 spend in physical education, disaggregated by grade level, including
			 information on criteria for granting students a waiver or exemption, or
			 allowing a substitution for the requirement; and
					(2)assist each school served by the agency in
			 collecting and disseminating (such as through the Internet website of the
			 school) to parents and families of students enrolled in the school, information
			 on—
					(A)whether the school follows an
			 age-appropriate physical education curriculum for all students enrolled in the
			 school that adheres to national guidelines adopted by the Centers for Disease
			 Control and Prevention of Health and Human Services or the State in which the
			 school is located;
					(B)the most recent national recommendations
			 for physical education and physical activity for elementary school and
			 secondary school students, as established by the Centers for Disease Control
			 and Prevention of the Department of Health and Human Services;
					(C)the requirements described in paragraph
			 (1)(E);
					(D)a description of the facilities available
			 for physical education and physical activity for students enrolled in the
			 school; and
					(E)if applicable, any health and wellness
			 council (such as a school health council or local wellness policy council)
			 located in the school or that the school is involved with, including
			 information on—
						(i)members;
						(ii)membership criteria;
						(iii)opportunities for parental involvement;
			 and
						(iv)meeting dates and agendas.
						(b)State educational agencies
				(1)Submission; information
			 availabilityNot later than
			 15 days after a local educational agency described in subsection (a) posts on
			 its Internet website the information described in subsection (a)(1)(E), and
			 annually thereafter, the local educational agency shall provide to the
			 applicable State educational agency the information described in such
			 subsection.
				(2)Additional duties of the state educational
			 agencyA State educational
			 agency that receives information under paragraph (1) shall ensure that the
			 information is made available to the general public within a reasonable period
			 of time, such as through the Internet website of the State educational
			 agency.
				4.Studies on Physical Activity and
			 Fitness
			(a)National research council
			 studySubject to the
			 availability of funds appropriated to carry out this subsection, the Secretary
			 of Education shall enter into a contract with the National Research Council of
			 the National Academy of Sciences to—
				(1)examine and make recommendations
			 regarding—
					(A)various means that may be employed to
			 incorporate physical activity into elementary school and secondary school
			 settings, and before- and after-school programs;
					(B)innovative and effective ways to increase
			 physical activity for all students in kindergarten through grade 12; and
					(C)efforts to encourage the participation of
			 students with disabilities in physical education programs and the types of
			 accommodations used to increase the participation of such students;
					(2)study the impact of health, level of
			 physical activity, and amount of physical education on students’ ability to
			 learn and maximize performance in school; and
				(3)study and provide specific recommendations
			 for effectively measuring the progress students, at the elementary school and
			 secondary school level, in increasing physical activity and improving their
			 health and well-being, including improving their—
					(A)knowledge, awareness, and behavior, related
			 to nutrition and physical activity;
					(B)cognitive development, and fitness, with
			 physical education;
					(C)knowledge of lifetime physical activity and
			 health promotion; and
					(D)performance on overall health indicators,
			 including flexibility, endurance, strength, balance, and blood pressure.
					(b)National fitness studySubject to the availability of funds to
			 carry out this subsection, the Secretary of Education shall conduct a study on
			 the participation of students in physical education and other physical
			 activities in public elementary schools and public secondary schools
			 that—
				(1)examines student participation in exercise
			 (including sports and active games), including the types, frequency, duration,
			 and seasonality of exercise participation, through—
					(A)school physical education classes;
					(B)other school programs; and
					(C)intramural activities; and
					(2)assesses student physical activity and
			 fitness levels.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section for fiscal year 2011.
			5.Dissemination of best practices
			(a)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Education shall identify and make
			 available to State educational agencies and local educational agencies, best
			 practices on innovative physical education and physical activity policies and
			 programs at the State and local level, including best practices that—
				(1)identify and address common challenges to
			 States and local educational agencies in implementing physical education and
			 physical activity policies and programs, including barriers for meeting
			 national recommendations for physical education and physical activity in
			 schools, as established by the Centers for Disease Control and Prevention of
			 the Department of Health and Human Services; and
				(2)meet or are working toward meeting the
			 national recommendations for physical education and physical activity in
			 schools, as established by the Centers for Disease Control and Prevention of
			 the Department of Health and Human Services.
				(b)Updating best practicesThe Secretary shall update the best
			 practices described in subsection (a) after completion of the study carried out
			 under section 4(a).
			6.Promoting the HealthierUS school
			 challengeThe Secretary of
			 Education, in collaboration with the Secretary of Agriculture, shall encourage
			 schools to participate in the HealthierUS School Challenge of the Food and
			 Nutrition Service of the Department of Agriculture.
		7.DefinitionsExcept as otherwise provided, any term used
			 in this Act that is defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801) shall have the
			 meaning given the term in such section.
		
	
		
			Passed the House of
			 Representatives April 21, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
